Citation Nr: 1211765	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for a disability manifested by spots on the lungs, including claimed as due to asbestos exposure.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 1959 to June 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case is currently under the jurisdiction of the Denver, Colorado VARO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of records on Virtual VA paperless claims processing system reveals that the RO developed recent VA treatment records from the Las Vegas, Nevada VA Medical Center (MC) dated from June 2010 to January 2011 and from the VAMC in San Antonio, Texas dated January 7, 2011.  These VA treatment records are not in the eFolder/Virtual VA or the paper claims file.  Hence, the record is incomplete. As the Board has an obligation to base its decision on a review of the complete record (See 38 C.F.R. § 19.7 (decisions of the Board are based on a review of the entire record)), development for the outstanding records is necessary.  

In addition, with respect to the claim for a disability manifested by spots on the lungs, the AOJ scheduled a VA examination in March 2007 to obtain a diagnosis and medical opinion.  The examiner ordered a pulmonary function study (PFT) and a CT of the chest.  The examiner noted that the Veteran failed to report for the requested testing and concluded that "therefore no diagnos[is] or opinion can be rendered at present."  In his June 2007 substantive appeal, the Veteran reported that he attempted to present himself for the requested testing:  he drove 300 miles; incurred transportation, meal, and lodging costs; and arrived two hours early for the testing, but was refused admittance to the testing because he did not have a VA card.  As there is nothing in the record contradicting his account, and the Board finds no reason to question it, it appears that he has shown good cause for his "failure to appear" for the requested testing, and such testing should be rescheduled.  See 38 C.F.R. § 3.655.  The duty to assist includes providing additional testing or examinations recommended by a VA examiner.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the claims file pertinent VA treatment records, including those from the Las Vegas, Nevada VA Medical Center (MC) dated from June 2010 to January 2011 and those from the VAMC in San Antonio, Texas dated January 7, 2011.

2. Then, the Veteran should be scheduled for a pulmonary function study (PFT) and a CT of the chest.  Testing results should be provided to the March 2007 examiner (or another examiner if the March 2007 examiner is unavailable) for diagnosis of any disability manifested by spots on the lung and a medical opinion that addresses whether any such diagnosed disability is at least as likely as not (a 50 percent or greater probability) caused by or aggravated by service or a service-connected disability, to include as due to claimed exposure to asbestos in service.  The examiner should explain the rationale for the opinion, identifying the evidence in the record/found on clinical examination that supports his/her conclusions.

3. Then readjudicate the claims on appeal.  If any is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

